Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,390,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are completely encompassed by claims of the referenced patent. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2008/0067301 A1 (Moss ‘301) in further view of US Patent 7,753,218 B2 (Moss ‘218).
	With respect to claim 1, Moss shows a rack display comprising: a base (15) defining a plurality of slots (33,34,37); and a shelf member (14), each shelf member being moveable between an engaged configuration coupled to said base and a disengaged configuration displaced from said base, wherein a first shelf member (14) of said plurality of shelf members comprises: a first panel 29 hingedly coupled to a second panel (18 and inner panels of 19 and 20 coupled to 18 at fold line 21), the first panel being generally horizontal and the second panel being generally vertical; side panels (outer panels of 19 and 20 coupled to tabs 23 and 24, Fig.5) hingedly coupled to opposed ends of said second panel; and a vertical tab (23, 24) extending from a distal end of each of said side panels, wherein vertical slots (33, 34) of said plurality of slots of said base are configured to receive respective vertical tabs of said first shelf member as said first shelf member is moved towards its engaged configuration, and wherein said second panel comprises an outer panel (18) and an inner panel (inner panel of 19/20 at before fold line 38, Fig.5). 
	With respect to claim 1, Moss ‘301 doesn’t show a plurality of shelf members.
	Moss ‘218 shows a plurality of shelf members (88, Fig.12). It would have been obvious to one having ordinary skill in the art to include plurality of shelf members to the display stand of Moss ‘301 such as shown by Moss ‘218, in order to provide plurality of horizontal surfaces to support and hold plural objects/merchandise cases.
With respect to claim 2, the combination shows (Moss ‘301) wherein said first shelf member comprises a horizontal tab (31), horizontal slot (37) of said plurality of slots of said base being configured to receive respective horizontal tab (31) of said first shelf member as said first shelf member is moved towards its engaged configuration.  The combination shows only one horizontal tab and one horizontal slot. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include more than one horizontal tab and slot, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  Furthermore providing multiple horizontal tabs would provide a more sturdier support and connection to the base.
With respect to claim 3, the combination shows (Moss ‘301) wherein said side panels extend from said outer panel (in this instant case the inside panels of 19/20 is the outer panel; and 18 is the inner panel).
With respect to claim 4, modified Moss ‘301 doesn’t teach a support tab. Moss ‘218 wherein said base (10) comprises a support tab (21/18, Fig.2) that is operable to facilitate stability of said base. It would have been obvious to one having ordinary skill in the art to include a support tab to the base of modified Moss ‘301, such as shown by Moss ‘218, in order to provide a more rigid sturdy erected position.
With respect to claim 6, the combination shows that the shelf member has one horizontal tab and two vertical tabs but not three horizontal tabs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include three horizontal tabs, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  Furthermore providing multiple horizontal tabs would provide a more sturdier support and connection to the base.
With respect to claim 8, the combination shows (Moss ‘301) wherein said base comprises opposed left and right side panels (at fold line 35) but doesn’t explicitly show the back panel. Moss ‘218 shows left and right side panels (13 and 14) extending between opposed front and back panels (11 and 12, Fig.1-3), wherein each side panel is longitudinally bisected by a fold line such that said base is operable to be folded between a deployed configuration and a knockdown configuration. It would have been obvious to one having ordinary skill in the art to include a front and rear panel and side panels between the front and back panels, such as taught by Moss ‘218, in order to provide a sturdy base support for the shelf members.
With respect to claim 7, the combination (Moss ‘218) shows wherein said base comprises opposed front and back panels (11, 12) and defines an interior area (Fig.2) therebetween, said back panel (11) defining an opening (20) operable to provide access to said interior area (Fig.2). 
5.	Claims 9-13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083682 A1 (Moss ‘682) in further view of US 2006/0213851 A1 (Grueneberg).
With respect to claim 9, Moss ‘682 discloses a rack display comprising: a base (at 27, Fig.5/27 Fig.9) defining a plurality of slots (28, 30/28,30A, 30B), a front surface of said base being defined by a first plane; and plurality of shelf members (10), each shelf member including - a first panel (bottom panel of shelf 10 in Fig.12) extending away front the front surface of said base, a top surface of said first panel being defined by a second plane, a second panel (at 15, Fig.12) extending approximately vertically upward from the distal end of the first panel, an inner surface of said second panel being defined by a third plane and an outer surface of said vertical panel being defined by a fourth plane, and opposed left and right side panels (12, 13, Fig.12) hingedly coupled to a respective left and right side of the second panel (at 15, Fig.12); wherein said first shelf member (10) is secured to said base in a first position and said second shelf member is secured to said base in a second position (in their respective slots on display 27), wherein said second position is above said first position, wherein said third plane of said first shelf member defines an exterior surface of a first pocket, said exterior surface being displaced from said base. With respect to claim 10, Moss ‘682 doesn’t explicitly show wherein fourth plane of said second shelf member extends into said first pocket. 
Grueneberg shows wherein fourth plane of said second shelf member (plane formed by the outer surface of the vertical panel of the top shelf 20, Fig.2) extends into said first pocket of the first shelf member (shelf below the top shelf, Fig.2). It would be obvious to one having ordinary skill in the art to arrange the shelves of Moss ‘682 such that the bottom shelves extend outwards such that the shelf below the top shelf extends further out from the top shelf, such as shown by Grueneberg in order to easily view and access the contents in the shelves below the top shelf.
With respect to claims 10-13, the combination teaches (Moss ‘682) a horizontal tab (20A/20B, Fig.12) that is configured to be received by a respective horizontal slot (30A, 30B, Fig.9) of said base, and a vertical tab (16, 17) that is configured to be received by a respective vertical slot (28) of said base.
With respect to claim 15, the combination shows (Moss ‘682) wherein said side panels (12, 13, Fig.12) of said first shelf member are angled to approximately match a slope of a front panel of said base such that said vertical panel (at 15) of said first shelf member remains approximately vertical when said first shelf member is secured to said base (Fig.4, Fig.5).19 4820-9615-6513.2  
With respect to claim 16, the combination shows (Moss ‘682) wherein said fourth plane of said second shelf member defines at least part of a back surface associated with said first pocket.  
With respect to claim 17, the combination shows (Moss ‘682) wherein said first plane (defined by the front surface of the base) intersects said second plane (plane of the bottom panel of the shelf) of said first shelf member at a back edge of said bottom surface of said first pocket.  
With respect to claim 18, the combination shows (Moss ‘682) wherein said fourth plane of said second shelf member defines at least part of a back surface associated with said first pocket.  
With respect to claims 19 and 20, the combination shows (Moss ‘682) wherein said first plane (plane defined by the front surface of the base) intersects said second plane of said first shelf member (bottom panel) at a back edge of said bottom surface of said first pocket (at 20A, 20B).
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083682 A1 (Moss ‘682) in view of US 2006/0213851 A1 (Grueneberg) in further view of US Patent 4,506,790 (Muscari).
	With respect to claim 14, modified Moss ‘682 doesn’t show the vertical panel has inner and outer panels. Muscari shows the vertical panel (70, Fig.5) of said first shelf member comprises inner and outer panels (70, 71), said inner panel (70) extending approximately vertically downward from a top edge of said outer panel (71) towards a bottom edge of said outer panel (Fig.4).  
	It would have been obvious to one having ordinary skill in the art to include an inner and outer panel to the vertical panel of modified Moss ‘682, such as taught by Muscari, in order to provide a sturdy support/panel for the pocket of the shelf. 
7.	Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0067301 A1 (Moss ‘301) in view of US Patent 7,753,218 B2 (Moss ‘218) in further view of US 2002/0108541 (Grueneberg).
	With respect to claim 1, alternatively, Moss shows a rack display comprising: a base (15) defining a plurality of slots (33,34,37); and a shelf member (14), each shelf member being moveable between an engaged configuration coupled to said base and a disengaged configuration displaced from said base, wherein a first shelf member (14) of said plurality of shelf members comprises: a first panel 29 hingedly coupled to a second panel (18), the first panel being generally horizontal and the second panel being generally vertical; side panels (19 and 20) hingedly coupled to opposed ends of said second panel; and a vertical tab (23, 24) extending from a distal end of each of said side panels, wherein vertical slots (33, 34) of said plurality of slots of said base are configured to receive respective vertical tabs of said first shelf member as said first shelf member is moved towards its engaged configuration, and wherein said second panel comprises an outer panel (18).
	With respect to claim 1, Moss ‘301 doesn’t show a plurality of shelf members.
	Moss ‘218 shows a plurality of shelf members (88, Fig.12). It would have been obvious to one having ordinary skill in the art to include plurality of shelf members to the display stand of Moss ‘301 such as shown by Moss ‘218, in order to provide plurality of horizontal surfaces to support and hold objects.
	With respect to claim 1, the combination shows the second panel has an outer panel but not an inner panel. 	
	With respect to claim 1, Grueneberg teaches a second panel comprising an outer panel (26Q) and inner panel (26P). It would have been obvious to one having ordinary skill in the art to include an inner panel and outer panel to the second panel of modified Moss ‘301, such as taught by Grueneberg, in order to provide an efficient reinforcement to the second panel and front of the shelf member to provide a sturdy support. 
With respect to claim 5, the combination (Grueneberg) teaches wherein said outer panel (26Q) is secured via an adhesive to said inner panel (26P) (section 0026). 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637